Citation Nr: 0606417	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-20 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of injury to the left index finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
March 2000, which includes active duty for training and 
service in the Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for residuals of injury to 
the left index finger, assigning a noncompensable rating.  An 
increased rating of 10 percent was assigned in November 2002.  
In September 2004, the Board remanded this issue for the 
provision of a Statement of the Case, which subsequently was 
accomplished.  However, for the reasons stated below, the 
appeal pertaining to the issue of an initial rating in excess 
of 10 percent for residuals of injury to the left index 
finger is dismissed.

The Board also notes that the September 2004 Board remand 
addressed a service connection claim for mid and low back 
degeneration with disc disease; however, the RO subsequently 
granted service connection for this claim in July 2005.  This 
is considered a total grant of the benefit on appeal; so, 
this issue is no longer before the Board.


FINDINGS OF FACT

The veteran did not file a substantive appeal pertaining to 
the issue of entitlement to an initial rating in excess of 10 
percent for residuals of injury to the left index finger.


CONCLUSION OF LAW

The criteria for perfecting an appeal have not been met and 
the issue of an initial rating in excess of 10 percent for 
residuals of injury to the left index finger is dismissed.  
38 U.S.C.A. § 7105(d) (2002); 38 C.F.R. §§ 20.302(b); 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In September 2004, the Board 
remanded the issue of an initial rating in excess of 10 
percent for residuals of a left index finger injury so that 
the RO could provide a Statement of the Case (SOC), pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO 
provided the veteran with a July 2005 SOC and notified him 
that he must file a VA-Form 9 Substantive Appeal within 60 
days of the date of the August 1, 2005 notice.  The veteran 
did not file a VA-Form 9 Substantive Appeal; but his 
representative submitted an October 19, 2005 statement that 
the veteran had not indicated that he was satisfied with the 
rating for his left finger disability.  In January 2006, the 
Board mailed the veteran a letter asking him to provide an 
explanation, if any, for why he did not file a Substantive 
Appeal.  The veteran submitted a Substantive Appeal response 
form in February 2006, indicating that he did not have any 
additional evidence and/or argument to submit.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (b) (2005).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 C.F.R. § 20.1103 (2005).  

As the veteran did not file a Substantive Appeal within one 
year of the September 2001 rating decision, which is the 
determination being appealed, or within 60 days of the July 
2005 SOC, the Board does not have jurisdiction to review this 
appeal.  Thus, the claim for an initial rating in excess of 
10 percent for residuals of injury to the left index finger 
is dismissed.  See 38 U.S.C.A. § 7105(d) (2002); 38 C.F.R. 
§§ 20.302(b); 20.1103 (2005).  


ORDER

The appeal for entitlement to an initial rating in excess of 
10 percent for residuals of injury to the left index finger 
is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


